State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      519576
________________________________

In the Matter of ROBERT LOGAN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   Peters, P.J., Egan Jr., Rose and Clark, JJ.

                             __________


     Robert Logan, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Washington
County) to review a determination of respondent which found
petitioner guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III determination finding him guilty of
violating certain prison disciplinary rules. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record, and the
mandatory $5 surcharge has been ordered refunded to petitioner's
inmate account. In view of this, and given that petitioner has
received all of the relief to which he is entitled, the matter is
dismissed as moot (see Matter of Shepherd v Fischer, 122 AD3d
                              -2-                  519576

1229, 1229 [2014]).

     Peters, P.J., Egan Jr., Rose and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court